Honorable Maurice S. Pipkin             Opinion No. M-296
Executive Director
State Judicial Qualifications   Board   Re:Date on which terms of
Austin, Texas 78711                        members of State Judicial
                                           Qualifications Commission
Dear Mr. Pipkin:                           commence and terminate.
                                                               s
          You have requested the opinion of this office con-
cerning the above matter, and, in this connection, have pro-
vided us with the following statement from which we quote, in
part:

          "The State Judicial Qualifications Commission'
     was established by Constitutional Amendment dur-
     ing the 59th Session of the Legislature and was
     adopted by the voters of the State in the General
     Election in November, 1965. Relative to appoint-
     ment and term of office the Constitutional Amend-
     ment reads as follows:

           "(2) There is hereby created the State
     Judicial Qualifications Commission, to COnSist
     of nine (9) members to wit:   (i) two (2) Justices
     of Courts of Civil Appeals; (ii) two (2) Dis-
     trict Judges; (iii) two (2) members of the State
     Bar, who have respectively practiced as such for
     over ten (10) consecutive years next preceding
     their selection: (iiii) three (3) citizens, at
     least thirty (30) years of age, not licensed to
     practice law nor holding any salaried public of-
     fice or employment; provided that no person shall
     be or remain a member of the commission who does
     not maintain physical residence within this State,
     or who resides in, or holds a judgeship within
     or for, the same Supreme Judicial District as
     another member of the Commission! or who shall
     have ceased to retain the qualifications above
     specified for his respective class of member-
     ship. Commissioners of classes (i) and (ii)
     above shall be chosen by the Supreme Court with
     advice and consent of the Senate, those of class
      (iii) by the Board of Directors of the State Bar
     under regulations to be prescribed by the Supreme
                           -1429-
Hon. Maurice S. Pipkin, page 2 (M-296)

  .-
       Court with advice and consent of the Senate, and
       those of class (iiii) by appointment of the
       Governor with advice and consent of the Senate.

             "(3) The regular term of office of Com-
       missioners shall be six~ (6) years;' but the initial
       members of each of classes (i), (ii) and (iii)
       shall respectively be chosen for terms of four
        (4) and six (6) years, and the initial members
       of class (iiii) for respective terms of two (Z),
       four (4) and six (6) years.   Interim vacancies
       shall be filled in the same manner as vacancies
       due to expiration of a full term; but only for
       the unexpired portion of the,term in question.
       Commissioners may succeed themselves in office
       only if having served less than three (3) con-
       secutive years.

            "Subsequent to that time, Commissioners
       class (i) and (ii) were chosen by the Supreme
       Court, those of class (iii) by the Board of
       Directors of the State Bar, and those of class
       (iiii) by the Governor. All were confirmed with
       advice and consent of the Senate.

            "The Legislature of the State of Texas,
       60th Called Session, provided funds for the
       establishment of an office and staff and set
       forth the term of office as follows:

            "Chapter 516 (H.B. No. 378)

            "Section 13. The initial term of the mem-
       bers of said Commission shall commence as of the
       22nd day of May, 1967.
            ,I
             . . .
            II
             . . . Under the law and facts as given to
       you, when were the appointments effective, and,
       therefore, when do such appointments terminate?"

          Section l-a of Article V of the Constitution of Texas,
to which you refer, was adopted at the General Election on November
2, 1965. Quoting from the text of said Amendment:

            "(2) There is hereby created the State
       Judicial Qualifications Commission . . . ."
       (Emphasis added.)
                              -1430-
,




    Hon. Maurice S. Pipkin,,page   3 (M-296)



              You have further advised that the official canvass
    showing adoption of the constitutional amendment was November
    19, 1965.

                The effective date of creation of the Commis~sion
    was November   19, 1965, and the initial terms of the positions
    thereon began running from such date for respective two, four,
    and six year periods. An amendment,is deemed to become a
    part of the Constitution on the date of the official canvass
    showing it has been adopted.    12 Tex.Jur.Zd 358, Const. Law, Sec.
    8;  Torres v. State, 161 Tex. Crim. 480, 278 S.W.Zd 853 (1955);
    Rogers v. State, 163 Tex. Crim. 260, 289 S.W.Zd 923 (1956).      *
    A term of office is not necessarily measured by the date of
    appointment thereto, but rather by the date set by the act
    which brings such office into existence.     Even though no
    soecific date is mentioned bv such act. its terms mav be such.
    as is the case here, that a definite date may be readily as- '
    certained.    Bruce v. Matlock, 111 S.W. 990 (Ark.Sup. 19,08);
    Boyd v. Huntington, 11 P.2d 383 (Calif.Sup. 1932); People v.
    Morris, 106 P.Zd 635 (Calif.Dist.App. 1940).

              The primary question involved herein arose from the
    passage on June 14, 1967, by the Legislature of a bill deal-
    ing with the Commission, including a provision that the initial
    terms commence May 22, 1967. The foregoing discussion having
    shown that the initial terms began on November 19, 1965, an
    obvious conflict arises with the provision in question.   [On
    page 384 of Boyd v. Huntington, supra, some discussion is
    directed to the efficacy of establishing a set date for terms
    of board members appointed to staggered-terms.]  Three rules
    of decision harmonize to settle this conflict, the first being
    that, where a constitutional provision comes into irreconcilable
    conflict with a statutory,provision, the former shall control.
    12 Tex.Jur.2d 374, Constitutional Law, Sec. 30.

              The second rule of decision holds that, where a term
    of office is set by the Constitution, the Legislature may neither
    shorten nor extend such term by statute. 47 Tex.Jur.Zd 58, Public
    Officers, Sec. 38. And the third rule is likewise directed to
    the conflict at hand, in holding that, where a controversy arises
    as to the duration of a term of office, the earliest dates for
    commencement and termination of the term should be adopted,,in
    order to return the selective power to those exercising same at
    the earliest opportunity.  Wright v. Adams, 45 Tex. 134 (1876);
    accord, Dobkins v. Reece, 17 S.W.Zd 81 (Tex.Civ.App. 1929, error
    ref.).

              You are hereby advised, therefore, that the State
    Judicial Qualifications Commission came into existence on
                                - 1431-
_.   -




         Hon. Maurice S. Pipkin, page 4 (M-296)



         November 19, 1965, and the initial terms of office commenced
         on that date, and terminate November 19, 1967, 1969, and 1971
         respectively.

                                  SUMMARY

                   The State Judicial Qualifications Commission,
              created by adoption of Section l-a of Article V of
              the Constitution of Texas, came into existence on
              November 19, 1965. The initial terms of office
              commenced on that date, and terminate November 19,
              1967, 1969, and 1971, respective1
                                              27




                                                  ney General of Texas

         Prepared by Bill Corbusier
         Assistant Attorney General

         APPROVED:
         OPINION COMMITTEE

         Hawthorne Phillips, Chairman
         Kerns Taylor, Co-Chairman
         Dyer Moore, Jr.
         Bob Lattimore
         Malcolm Quick
         Bill Craig

         A. J. CARUBBI, JR.
         Executive Assistant




                                      -1432-